Title: To Benjamin Franklin from Gamba & Archdeacon, 22 April 1778
From: Gamba & Archdeacon
To: Franklin, Benjamin


Monseigneur
Dunkerque le 22 d’avril 1778
Notre Gamba eut L’honneur d’écrire a votre excellence le 4e de ce mois et prit la liberté de luy offrir ses services pour occuper icy la place de consul ou agent pour le commerce de vos colonies et seroit bien flatté ainsi que nous d’avoir à ce point l’honneur de votre confiance.
Les officiers de notre douanne ayant refusé l’expédition de votre Rum même a l’addresse de M. Dechallut, nous avons été obligés de luy en écrire pour qu’il les y autorisat, et sa Réponse que nous leur avons remise, les y ayant déterminé, nous venons, Monseigneur, de faire cet envoy en un panier contenant quarante Bouteilles que nous espérons qui vous seront rendûes bien conditionnés. Nous serons bien flattés de voir naitre des occasions d’etre utiles a votre excellence et Luy prouver les sentimens respectueux avec lesquels nous avons l’honneur d’etre Monseigneur de votre excellence Les très humbles et très obéissans serviteurs
Gamba ET Archdeacon
 
Endorsed: Gamba and Archdeacon Consul at Dunkirk
